PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LIFETIME PRODUCTS, INC.
Application No. 15/439,842
Filed: 22 Feb 2017
For: BLOW-MOLDED PLASTIC STRUCTURES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 8, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned November 27, 2018, for failure to timely submit a reply to
the non-final Office action mailed August 24, 2018, which set a three (3) month shortened
statutory period for reply. As the due date fell on a Saturday, the reply was due Monday,
November 26, 2018. 37 CFR 1.7(a). On March 28, 2019, a Notice of Abandonment was mailed.
On December 22, 2020, a petition to revive the application was filed. On April 13, 2021, a
decision dismissing the petition was mailed. On September 13, 2021, a renewed
petition was filed, accompanied by a three (3) month extension of time. On October 8, 2021, a decision was mailed dismissing the renewed petition. On April 8, 2022, a renewed petition was filed, accompanied by a four month extension of time in accordance with 37 CFR 1.136(a). 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the response, filed December 22, 2020, to the non-final Office action mailed August 24, 2018, (2) the petition fee of $2,100 paid December 22, 2020, and (3) a proper statement of unintentional delay, filed April 8, 2022. 

Petitioner has provided an adequate explanation that the delay was due to a docketing error and counsel’s illness. Counsel has provided an adequate explanation that a petition was promptly filed after the discovery that the application was abandoned 

This application is being referred to Technology Center 1781 for appropriate action in the normal course of business on the reply received December 22, 2020.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET